                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    AMIN SALKHI, ET AL.,                                CASE NO. 18-cv-02676-YGR
                                   7                    Plaintiffs,
                                                                                            ORDER DENYING PLAINTIFFS’ MOTION AND
                                   8              vs.                                       GRANTING DEFENDANT’S CROSS-MOTION
                                                                                            FOR SUMMARY JUDGMENT
                                   9    B.P. WEST COAST PRODUCTS LLC,
                                                                                            Re: Dkt. Nos. 46, 48, 52
                                  10                    Defendant.

                                  11          Plaintiffs Amin Salkhi, Banafsheh S. Salkhi, Ali Salkhi, Souri Salkhi, and Ajang Salkhi
                                  12   bring this action for quiet title and declaratory relief against defendant BP West Coast Products,
Northern District of California
 United States District Court




                                  13   LLC (“BPWCP” or “BP”).1 (Dkt. No. 1 (“Compl.”).) Specifically, plaintiffs are joint tenant
                                  14   owners of two gas station properties, upon which defendant has executed a use restriction, which it
                                  15   now refuses to release. (Id. ¶¶ 10-21.) Plaintiffs contend that this use restriction violates and is
                                  16   therefore void pursuant to California Business and Professions Code Section 16600. (Id. ¶ 22.)
                                  17          Now before the Court are parties’ cross-motions for summary judgment (Dkt. No. 48
                                  18   (“Salkhi MSJ”); Dkt. No. 52 (“BP Cross-MSJ”)). Having considered the papers, including
                                  19   parties’ supplemental breifs,2 as well as arguments by counsel on June 25, 2019, the Court DENIES
                                  20   plaintiffs’ motion for summary judgment and GRANTS defendant’s cross-motion for the same.3
                                  21
                                              1
                                               Former plaintiff Arash Salkhi was dismissed without prejudice pursuant to stipulation on
                                  22
                                       March 15, 2019. (Dkt. No. 44.)
                                  23          2
                                                 In connection with their supplemental memorandum, plaintiffs request that the Court
                                  24   take judicial notice of eight filings in S.A. Mission Corp. v. BP West Coast Products, LLC, Case
                                       No. 18-cv-03456-WHA (N.D. Cal.), including the verified complaint, answer, and motions for
                                  25   preliminary injunction and to dismiss as well as oppositions thereto and replies in support thereof.
                                       (Dkt. No. 64-1 (“RJN”).) The Court finds that judicial notice of filings by parties in another case
                                  26   is not appropriate and therefore DENIES plaintiffs’ request.
                                              3
                                  27             Because the Court resolves these motions without the report of defendant’s expert Kevin
                                       Autin, the Court DENIES AS MOOT plaintiff’s motion to strike the report and exclude his testimony
                                  28   (Dkt. No. 46.)
                                   1           I.      BACKGROUND

                                   2           Given the limited nature of the motions currently pending before the Court, the only

                                   3   relevant undisputed fact is that the restrictions at issue are ones governing land use. (See Salkhi

                                   4   MSJ at 8; BP Cross-MSJ at 8.)

                                   5           Nonetheless, by way of background, the Court notes that the following facts are also

                                   6   undisputed. In 2009, plaintiffs purchased from BPWCP the real estate for two gas stations.

                                   7   (Salkhi MSJ at 7; BP Cross-MSJ at 8-9.) In connection with those purchases, and in addition to

                                   8   franchise agreements with BPWCP, plaintiffs and BPWCP entered into grand deeds conveying the

                                   9   properties to plaintiffs as well as “Sealed-Bid Real Estate Sales Agreements” which contained a

                                  10   provision that the grant deeds transferring the properties would contain use restrictions or brand

                                  11   covenants. (Salkhi MSJ at 7-8; BP Cross-MSJ at 8-9.) The grant deeds restricted the owners from

                                  12   using the property, following a termination of the franchise agreements, as a (i) convenience store
Northern District of California
 United States District Court




                                  13   other than a convenience food store operated under a franchise or other agreement with BPWCP;

                                  14   (ii) fast food take our restaurant; or (iii) facility selling motor fuel other than a facility selling

                                  15   motor fuel under a supply or other agreement with BPWCP. (Id.)

                                  16           II.     LEGAL STANDARD

                                  17           Summary judgment is appropriate if “there is no genuine issue as to any material fact and

                                  18   that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). Factual

                                  19   disputes are only “genuine” if the evidence could cause a reasonable jury to reach a verdict for the

                                  20   other party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The movant can meet its

                                  21   burden by “showing . . . there is an absence of evidence to support the nonmoving party’s case.”

                                  22   Fairbank v. Wunderman Cato Johnson, 212 F.3d 528, 531 (9th Cir. 2000) (citation and quotation

                                  23   omitted). Once the movant meets its burden of showing the absence of genuine issues of material

                                  24   fact that burden shifts to the nonmoving party, who must demonstrate the existence of a material

                                  25   issue of fact. Mahdavi v. C.I.A., 898 F.2d 156 (9th Cir. 1990) (citations omitted).

                                  26           A party opposing summary judgment must “go beyond the pleadings and by [its] own

                                  27   affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

                                  28   specific facts showing that there is a genuine issue for trial.” Turner v. Brown, 961 F.2d 217 (9th
                                                                                            2
                                   1   Cir. 1992) (citations omitted). The opposition party “cannot rest on the allegations in his

                                   2   pleadings to overcome a motion for summary judgment.” Id. The plaintiff “must do more than

                                   3   simply show that there is some metaphysical doubt as to the material facts.” Matsushita Elec.

                                   4   Inudus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

                                   5          III.    ANALYSIS

                                   6          Plaintiffs’ complaint contains two causes of action – quite title and declaratory relief –

                                   7   both of which hinge on plaintiffs’ assertion that the land use and operating restrictions in the

                                   8   relevant grant deeds are illegal and therefore voidable and unenforceable under California law.

                                   9   (See Salkhi MSJ at 10; BP Cross-MSJ at 11.) Each are grounded on the premise that the

                                  10   restrictions constitute covenants against competition and are therefore violative of public policy in

                                  11   California and void pursuant to Section 16600. (Id.) Section 16600 states “[e]xcept as provided

                                  12   in this chapter, every contract by which anyone is restrained from engaging in a lawful profession,
Northern District of California
 United States District Court




                                  13   trade, or business of any kind is to that extent void.” Cal. Bus. Prof. Code § 16600.4 Section

                                  14   16600 states “[e]xcept as provided in this chapter, every contract by which anyone is restrained

                                  15   from engaging in a lawful profession, trade, or business of any kind is to that extent void.” Cal.

                                  16   Bus. Prof. Code § 16600.5 The only question presented by parties’ cross-motions is whether the

                                  17   restrictions at issue violate Section 16600 as a matter of law.

                                  18          For the proposition that Section 16600 does apply to restrictions on land use plaintiffs’

                                  19   motion relies heavily, and almost exclusively, on California Supreme Court case Edwards v.

                                  20   Arthur Andersen, LLP, 44 Cal.4th 937 (2008).6 Plaintiffs contend that Edwards stands for the

                                  21
                                              4
                                  22            Subsequent secretions of the code provide for exceptions to this blanket prohibition,
                                       including for sale or dissolution of corporations (Section 16601), dissolution or disassociation of
                                  23   partnerships (Section 16602), and sale or dissolution of limited liability companies (Section
                                       16602.5). However, none of those exceptions apply or are at issue here.
                                  24
                                              5
                                                Subsequent sections of the code provide for exceptions to this blanket prohibition,
                                  25   including for sale or dissolution of corporations (Section 16601), dissolution or disassociation of
                                       partnerships (Section 16602), and sale or dissolution of limited liability companies (Section
                                  26
                                       16602.5). None of those exceptions apply or are at issue here.
                                  27          6
                                                See Salkhi MSJ at 15-19 (dedicating five of six pages of analysis to argument centered
                                  28   around the Edwards decision).

                                                                                         3
                                   1   broad proposition that “any restriction or restraint that restrains competition is void.” (Id. at 18.)

                                   2   The Court disagrees. The Edwards court specifically limited its holding to the context of

                                   3   employee noncompete agreements. Edwards, 44 Cal.4th at 942 (“We conclude that section 16600

                                   4   prohibits employee noncompetition agreements[.]”). Plaintiffs fail to provide, and the Court

                                   5   cannot find, any authority for applying Section 16600, to restrictions on land use specifically.

                                   6   Moreover, Edwards distinguished the employee agreement at issue there from a case factually

                                   7   quite similar to the restrictions at issue here – Boughton v. Socony Mobil Oil Co. Id. at 949 (citing

                                   8   Boughton, 231 Cal. App.2d 188 (1964)).

                                   9          In Boughton, upon which BPWCP relies, the “[p]laintiffs, owners of a parcel of real

                                  10   property, sued to have the court declare a restriction prohibiting the dispensing of petroleum

                                  11   products thereon to be invalid and unenforceable.” Id. at 190. With respect to Section 16600, the

                                  12   court “conclude[d] that the restriction in the deed [did] not fall within the purview of the statute”
Northern District of California
 United States District Court




                                  13   because “[t]he single restriction is imposed, not personally on plaintiffs restraining them from

                                  14   engaging or carrying on any profession, trade or business but, on the use of the land upon which

                                  15   they as grantees are barred merely from selling petroleum products, and then only for a limited

                                  16   period of time.” Id. (emphasis supplied). Edwards confirmed this analysis, finding that “[i]n

                                  17   Boughton, the restriction was not upon the plaintiff’s practice of a profession or trade, but took the

                                  18   form of a covenant in a deed to a parcel of land that specified the land could not be used as a

                                  19   gasoline service station for a specified period of time.” Edwards, 44 Cal.4th at 949. The court

                                  20   further concluded that “[b]ecause the case involved the use of land, section 16600 was not

                                  21   implicated.”7 Id.

                                  22

                                  23          7
                                                  For this reason plaintiffs’ attempt to distinguish Boughton fails. Plaintiffs aver that the
                                       reason Boughton did not implicate Section 16600 is that “[i]n Boughton, there was no purpose or
                                  24
                                       intent stated to prevent competition and competitive sales at the site[,]” whereas “[i]n the present
                                  25   matter, the use restrictions was [sic] . . . to be designed to prevent competitive sales of gasoline at
                                       the station.” (Salkhi MSJ at 18.) Plaintiffs later explain that Boughton did not involve a restraint
                                  26   on competition because the use restriction at issue therein “prohibited the sale or petroleum
                                       products of any and all brands from the property.” (Dkt. No. 54 (“Salkhi Opp. & Reply”) at 6
                                  27   (emphasis in original).) Moreover, this characterization ignores the explanation in Boughton itself
                                       that the restriction at bar was “factually distinct from” a case in which Section 16600 applied
                                  28
                                       because in Boughton, “plaintiffs [were] not prohibited from carrying on the lawful business of
                                                                                             4
                                   1          Plaintiffs next focus on the claim that the Edwards court disapproved of Boughton. This

                                   2   argument fails. Edwards disapproval of Boughton was limited “to the extent that [it was]

                                   3   inconsistent with” Edwards’ analysis in determining that there is no narrow-restraint exception to

                                   4   Section 16600. See Edwards, 44 Cal.4th at 959 n. 5. Within the same notation, the Edwards court

                                   5   made clear that it did not believe Boughton “provide[d] any guidance on the issue of

                                   6   noncompetition agreements, largely because [it did not] involve[] noncompetition agreements in

                                   7   the employment context.” Id. As plaintiffs concede in their supplemental filing, “Boughton based

                                   8   its holding on two reasons. First, the court stated that, [t]he single restriction is imposed, not

                                   9   personally on plaintiffs restraining them from engaging or carrying any profession, trade or

                                  10   business, but on the use of land . . . . Second, the court stated that, [m]oreover, under this

                                  11   restriction the grantees are not prevented from dispensing petroleum products and operating a

                                  12   service station at any time at any other place and there directly competing with defendant. The
Northern District of California
 United States District Court




                                  13   Court in Edwards, [citation omitted], however only disapproved of the second rationale . . . . The

                                  14   court did not express disapproval of the rational stated in Boughton, [citation omitted], that . . .

                                  15   [S]ection 16600 does not generally apply to bar a restriction imposed on the use of real property.”

                                  16   (Dkt. No. 64 (“Salkhi Suppl.”) at 5-6 (quoting Barmas, Inc. v. Segal, No. B222129, 2011 WL

                                  17   3241582, at *12 (CA Court of Appeal July 29, 2011) (not officially published)).)

                                  18          The other cases upon which plaintiffs rely also fail to persuade.8 Plaintiffs’ supplemental

                                  19
                                       selling petroleum products or operating a service station but, as grantees of this particular piece of
                                  20
                                       property, they are barred merely from doing so on those premises and then only for a limited
                                  21   time.” Boughton, 231 Cal.App.2d at 192-93.
                                              8
                                  22             See Salkhi MSJ (citing Bosley Medical Group v. Abramson, 161 Cal.App.3d 284 (1984)
                                       (holding that a noncompetition agreement between a doctor and a medical group was void under
                                  23   Section 16600); Advanced Bionics Corp. v. Medtronic, Inc., 29 Cal.4th 697 (2002) (noting that
                                       California has a strong interest in protecting its employees from noncompetition agreements under
                                  24
                                       Section 16600); Pacific Warf etc. Co. v. Dredging Co., 184 Cal. 21 (1920) (does not address
                                  25   Section 16600 at all); Hill Medical Corp. v. Wycoff, 86 Cal.App.4th 895, 900 (2001) (holding that
                                       noncompete covenant in a shareholder agreement between a shareholder-employee and a
                                  26   professional corporation was void under Section 16600); AMN Healthcare Inc. v. Aya Healthcare
                                       Services, Inc., 28 Cal.App.5th 923 (2018) (holding that provision of confidentiality and non-
                                  27   disclosure agreement that prevented employees from directly or indirectly soliciting any employee
                                       of employer to leave service of the employer was void under Section 16600); Golden v. California
                                  28
                                       Emergency Physicians Medical Group, 896 F.3d 1018 (9th Cir. 2018) (holding that a portion of a
                                                                                           5
                                   1   briefing does provide authority to suggest that Section 16600 is not limited to non-compete

                                   2   covenants between employees and employers. (See Sakhi Suppl. (citing Golden, 782 F.3d at 1090

                                   3   (noting that “[t]he statute does not specifically target covenants not to compete between

                                   4   employees and their employers”); Scott v. Snelling and Snelling, Inc., 732 F.Supp. 1034, 1042

                                   5   (N.D. Cal. 1990) (noting that Section 16600 “should be interpreted as broadly as its language

                                   6   reads”); Richmond Technologies v. Aumtech Business Solutions, No. 11-cv-02460-LHK, 2011 WL

                                   7   2607158, *17 (N.D. Cal. July 1, 2011) (finding that the “Edwards Court did not suggest that

                                   8   Section 16600 applies only in the narrow context of an employer-employee relationship” and

                                   9   “[n]or do the other cases cited by [p]laintiff suggest such a rule”)). However, none of these cases

                                  10   provide authority for plaintiff’s assertion that Section 16600 applies to land use restrictions. See

                                  11   Golden, 896 F.3d at 1089-93 (holding that a portion of a settlement agreement between a former

                                  12   employee and employer that prohibited the former employee from working at facilities owned by
Northern District of California
 United States District Court




                                  13   or contracting with the employer violated Section 16600); Scott, 732 F.Supp. at 1042 (holding that

                                  14   a covenant within a franchise agreement not to compete with another franchisee in the former

                                  15   franchise area for two years after termination violates Section 16600); Richmond Technologies,

                                  16   2011 WL 2607158, * (holding that the non-solicitation and non-interference provisions of a non-

                                  17   disclosure agreement between two companies are likely to be found unenforceable under Section

                                  18   16600)).9 Moreover, the California Court of Appeal recently declined to extend the holding from

                                  19

                                  20   settlement agreement between a former employee and employer that prohibited the former
                                       employee from working at facilities owned by the employer violated Section 16600)).
                                  21
                                               See also Salkhi Opp. & Reply (citing Vulcan Powder Co. v. California Vigorit Powder
                                  22   Co., 31 P. 583 (Cal. 1892) (this case is a one-sentence per curiam opinion; plaintiffs may have
                                  23   intended to cite Vulcan Powder Co. v. Hercules Powder Co., 31 Pac. Rep. 581 (Cal. 1892), which
                                       held that an agreement between multiple dynamite companies regarding the manufacture and sale
                                  24   of dynamite was void under Section 16600’s predecessor, Section 1673); Strategix, Ltd. v.
                                       Infocrossing West, Inc., 142 Cal.App.4th 1068 (2006) (holding that nonsolicitation agreement
                                  25   between the buyer and seller of a business, which prohibited seller from soliciting buyer’s
                                       customers and employees was void under Section 16600); Greaux v. Mermin, 223 Cal.App.4th
                                  26   1242 (2014) (holding that family court abused its discretion in imposing a noncompetition order
                                  27   related to a family business without any geographic restriction on that order)).
                                              9
                                  28             The Court notes that plaintiffs do not argue that the land use restrictions at issue here are
                                       essentially part of a franchise agreement and therefore subject to Section 16600 under Scott. (See
                                                                                          6
                                   1   Edwards “beyond the employment context[.]” See Quidel Corporation v. Superior Court of San

                                   2   Diego County, -- Cal.Rpt.3d --, No. D075217, 2019 WL 4071848, *1 (Cal. Ct. App. Aug. 29,

                                   3   2019).

                                   4            Additionally, California courts have found similar land use restrictions permissible. In

                                   5   Doo v. Packwood, the California Court of Appeal addressed an appeal from judgment following

                                   6   trial which presented the question of whether a restrictive covenant contained within a deed of sale

                                   7   of property was proper and effective. 265 Cal.App.2d 752, 755 (1968). The restriction at issue

                                   8   prohibited use of the property, including any buildings erected thereon and the present structure,

                                   9   from being used for the retail sale of groceries. Id. at 753. The prior owners of the property, who

                                  10   were the plaintiffs in the litigation, were partners in the local retail grocery business and had

                                  11   previously used the property at issue to conduct their grocery business. Id. at 479. At the time of

                                  12   sale, they were building a larger and more modern market on the same street as the property at
Northern District of California
 United States District Court




                                  13   issue. Id. The court found that it was “apparent from the evidence in the case that the [property

                                  14   owners] intended to protect themselves through the restrictive covenant against competition in the

                                  15   retail grocery business in the neighborhood of the lot which they sold.” Id. at 480. Nevertheless,

                                  16   the court found that the covenant was proper and enforceable. 10 Id.

                                  17            Finally, plaintiffs’ argument that Boughton and Doo support their assertion that the land

                                  18   use restrictions are for an unlawful purpose and therefore invalid fails. In Doo, the court evaluated

                                  19   the restrictions at issue based on the rule against monopoly or other illegal purposes, noting that

                                  20

                                  21   Salkhi Suppl. 3.) Moreover, the restrictions at issue in Scott explicitly limited the “licensee[’s]
                                       [ability to] compete with the Franchise System.” Scott, 732 F.Supp. at 1036 n.3.
                                  22
                                                10
                                                  Plaintiffs’ attempt to dispose of Doo fails. (Salkhi Opp. & Reply at 7.) First, the
                                  23   argument that Doo “is also distinguishable insomuch as that matter does not address Section
                                  24   16600 whatsoever” seems to underscore the fault in plaintiffs’ motion in relying on Section 16600.
                                       See also S.A. Mission Corporation v. BP West Coast Products LLC, No. C 8-03456-WHA, 2019
                                  25   WL 95464 (N.D. Cal. Jan. 3, 2019) (relying on Boughton to deny the plaintiff’s claims of
                                       unconscionability with respect to a nearly identical set of restrictions without any discussion of
                                  26   Section 16600). Second, plaintiffs’ contention that “it is clear that the restriction in Packwood is
                                       even more restrictive than the ones contained in Plaintiffs’ grant deeds” seems, if anything, to cut
                                  27   against their argument that the restrictions at issue here are problematic, since the court in Doo
                                  28   (Packwood) found that the more restrictive limitations at issue there were appropriate.

                                                                                          7
                                   1   “[i]t has been held that when a person sells his property (real or personal) he can place such

                                   2   restrictions on its use as he sees fit, subject to regulations against monopoly or other illegal

                                   3   purposes.” Id. (citing Burdell v. Grandi, 152 Cal. 376 (1907); Townsend v. Allen, 114 Cal.App.2d

                                   4   291, 294 (1952); Los Angeles Land & Water Co. v. Kane, 96 Cal.App. 418, 420 (1929)). The

                                   5   same is true in Boughton. See Boughton, 231 Cal.App.2d at 191 (quoting Kane, 96 Cal.App. at

                                   6   420 (“It is settled law of California that a condition subsequent prohibiting the carrying on of a

                                   7   particular business upon property conveyed is valid and will be upheld where the question of

                                   8   monopoly is not involved or the purpose of the condition is not unlawful[.]”) Plaintiffs argue that

                                   9   the use restrictions at issue here have an unlawful purpose because it violates Section 16600. (See

                                  10   Salkhi Opp. & Reply at 15-16; Salkhi Suppl. at 6-8.) This argument fails for the reasons stated

                                  11   above – Section 16600 does not apply to land use restrictions.11 See supra, at 5-7.

                                  12          Because Section 16600 does not apply to restrictions on land use, like those at issue here,
Northern District of California
 United States District Court




                                  13   the Court DENIES plaintiffs’ motion for summary judgment and GRANTS defendant’s cross-motion

                                  14   for the same.

                                  15          IV.      CONCLUSION

                                  16          For the foregoing reasons, the Court DENIES plaintiffs’ motion for summary judgment and

                                  17   GRANTS defendant’s cross-motion for the same. By no later than Monday, September 23, 2019,

                                  18   defendant shall file a proposed form of judgment, approved as to form by plaintiffs.

                                  19          This Order terminates Docket Numbers 46, 48 and 52.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: September 16, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  23                                                        UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26          11
                                                  Plaintiffs’ assertion that in Boughton and Doo the restrictions were found reasonable
                                  27   because “[a]t the time of each . . . decision, such ‘reasonable’ or ‘narrow’ restraints were not
                                       unlawful and did not violate 16600 as then interpreted” and that “Edwards changed that”
                                  28   essentially reiterates the argument rejected above and ignores the fact that the Doo court made no
                                       mention of Section 16600.
                                                                                           8
